Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: It is found that the structures of the damping device comprising a fixed driving shear plate, first and second driven shear plates wherein the plates and end covers comprising magnets and electromagnets are different than the prior art of record.  Furthermore, the working relationships between the plates and end covers in varying the damping levels are different than the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
A discussion of the closest prior art is included for the record.  Baatz (5,656,001) shows a damping device comprising a driving plate 70, two driven plates 63, 66.  Electromagnets 62, 64 are disposed on the two driven plates 63, 66, respectively, in order to affect the rotation of the driving plate, providing various damping levels.  Baatz lacks the permanent magnets arrangements; and the electromagnets disposing on the end covers.  The working relationships between the plates in varying the damping levels are different than the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Salte, Defranciscis, Boeld, Minoura (two documents) and Takara are cited for other damping devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657